Exhibit 99.1 FOR IMMEDIATE RELEASE Earthstone Energy, Inc. Reports Third Quarter 2015 Financial Results Quarterly Production of 4,646 Boepd The Woodlands, Texas, November 12, 2015 – Earthstone Energy, Inc. (NYSE MKT: ESTE) (“Earthstone” or the “Company”), today announced financial results for the three month period ended September 30, 2015. Third Quarter 2015 Highlights · Average daily production of 4,646 Boepd, a 3% increase compared to the second quarter of 2015 and a 100% increase compared to the third quarter of 2014 · Total revenue of $13.1 million, which excludes any effects from hedges · Reduced LOE and G&A on a per-unit basis of 6% and 5%, respectively, compared to the second quarter of 2015 · Adjusted EBITDAX(1) of $7.5 million · Acquired approximately 1,650 gross / 550 net operated acres in southern Gonzales County, Texas, with at least 16 gross identified Eagle Ford drilling locations. (1)See “Reconciliation of Non-GAAP Financials Measures” section below. Selected Financial and Operational Data The below table provides selected financial and operational data for the three months ended September 30, 2015, June 30, 2015, and September 30, 2014. ($000s except where noted) Three Months Ended September 30, June 30, September 30, Total Revenue Realized Hedge Settlements Gain (Loss) Adjusted Revenue (including realized hedge settlements) Net Income (Loss) ) Earnings (Loss) Per Share (Diluted) ) Adjusted EBITDAX(1) Production: Oil (MBbls) 95 Gas (MMcf) NGL (MBbls) 58 58 32 Total (MBOE) Total daily production (BOEPD) Average prices: Oil ($/Bbl) Gas ($/Mcf) NGL ($/Bbl) Total ($/Boe) Adjusted for realized derivatives settlements: Oil ($/Bbl) Gas ($/Mcf) NGL ($/Bbl) Total ($/Boe) See “Reconciliation of Non-GAAP Financials Measures” section below. Acquisitions During the third quarter of 2015, the Company acquired a 33% operated interest in approximately 1,650 gross acres, in southern Gonzales County, Texas, which supports 16 gross Eagle Ford locations.This acreage, along with other recent acquisitions in the area, has been de-risked by numerous offsetting Eagle Ford wells operated by EOG Resources, Inc. and Marathon Oil Corporation and is economic in the current commodity price environment. When combined with acquisitions completed in June 2015, the Company has acquired a total of approximately 3,050 gross / 1,185 net acres in Karnes and southern Gonzales Counties, Texas, with working interests ranging from 33% to 50% in at least 33 identified future gross drilling locations. Management Comments Frank A. Lodzinski, President and Chief Executive Officer of Earthstone Energy, Inc., commented, “During the third quarter we continued to deliver production within guidance, while further reducing drilling, completion and operating costs.We drilled and brought online one gross Austin Chalk well and drilled four gross Eagle Ford wells.In the fourth quarter, we intend to drill and initiate completion operations on four gross Eagle Ford wells in our Boggs Unit (approximately 350 gross / 115 net acres, 33% operated working interest).We anticipate having 12 gross wells waiting on completion by the end of year, including our Boggs Unit which should be in the initial stages of completing, which will help support our production and cash flow level into 2016. We currently are running one rig in our operated Eagle Ford project with intermittent Austin Chalk drilling to hold sizeable acreage positions. We believe we can achieve some additional cost savings through efficiencies, but recognize that we must maintain high quality crews and equipment to realize such efficiencies and minimize mechanical problems that lead to cost over-runs.” Mr. Lodzinski further commented, “While we intend to continue to run one rig, we may consider suspending drilling if low commodity prices persist.In that event, we forecast that we can spend within internally generated cash flow in 2016 and keep production relatively flat with our fourth quarter of 2015 exit rate by completing our frac inventory and adding artificial lift where needed.We will provide further guidance in periodic operations updates as the commodity price environment evolves over the ensuing months.” About Earthstone Energy, Inc. Earthstone Energy, Inc. is a growth-oriented independent oil and gas exploration and production company engaged in the development and acquisition of oil and gas reserves through an active and diversified program that includes the acquisition, drilling and development of undeveloped leases, purchases of reserves, and exploration activities, with its current primary assets located in the Eagle Ford trend of south Texas and in the Williston Basin of North Dakota and Montana. Earthstone is traded on NYSE MKT under the symbol “ESTE.” Our corporate headquarters is located in The Woodlands, Texas. Additional information on Earthstone can be found at www.earthstoneenergy.com. Forward-Looking Statements This release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Statements that are not strictly historical statements constitute forward-looking statements and may often, but not always, be identified by the use of such words such as “expects,” “believes,” “intends,” “anticipates,” “plans,” “estimates,” “potential,” “possible,” or “probable” or statements that certain actions, events or results “may,” “will,” “should,” or “could” be taken, occur or be achieved. The forward-looking statements include statements about future operations, expansion of production and development acreage, increased cash flow, earnings and assets and access to capital. Forward-looking statements are based on current expectations and assumptions and analyses made by Earthstone and its management in light of experience and perception of historical trends, current conditions and expected future developments, as well as other factors appropriate under the circumstances. However, whether actual results and developments will conform to expectations is subject to a number of material risks and uncertainties, including but not limited to: the risks of the oil and gas industry (for example, the recent rapid, significant decline in oil prices and operational risks in exploring for, developing and producing crude oil and natural gas; risks and uncertainties involving geology of oil and gas deposits); the uncertainty of reserve estimates; the uncertainty of estimates and projections relating to future oil and gas prices, production, costs and expenses; potential delays or changes in plans with respect to exploration or development projects or capital expenditures; health, safety and environmental risks and risks related to weather; inability of management to execute its plans to meet its goals; unavailability of gathering systems, pipelines and processing facilities; and the possibility that government policies may change. Earthstone’s annual report on Form 10-K for the year ended December 31, 2014, quarterly reports on Form 10-Q, recent current reports on Form 8-K, and other Securities and Exchange Commission filings discuss some of the important risk factors identified that may affect Earthstone’s business, results of operations, and financial condition. Earthstone undertakes no obligation to revise or update publicly any forward-looking statements except as required by law. Contact: Neil K. Cohen Vice President, Finance, and Treasurer Earthstone Energy, Inc. 1400 Woodloch Forest Drive, Suite 300
